Citation Nr: 1208089	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-27 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for pulmonary hypertension, to include as secondary to service-connected interstitial lung disease.

2. Entitlement to an evaluation in excess of 60 percent prior to September 1, 2010 for interstitial lung disease. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to September 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969 and from February 1977 to November 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and January 2008 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). In the December 2006 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). In the January 2008 rating decision, the RO denied entitlement to service connection for pulmonary hypertension and decreased the disability rating for service-connected interstitial lung disease to 10 percent disabling, effective August 31, 2005.

The Veteran testified at the loca RO before a Decision Review Officer (DRO) in September 2008 and before the undersigned Veterans Law Judge in July 2009. A copy of each transcript is of record.  

In a January 2010 decision, the Board remanded the claims for additional development and adjudicative action. 

In a June 2011 rating decision, the RO reinstated the 60 percent disability rating for the Veteran's service-connected interstitial lung disease, effective August 31, 2005, and assigned a 100 percent disability rating, effective September 1, 2010. The Veteran was advised of the above grants of increased rating; however, he did not withdraw his appeal for the 60 percent disability rating. In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Since the Veteran has not been granted the maximum benefit for the entire appeal period, the Board has listed the issue on the title page accordingly and the entire case has been returned to the Board for further appellate review.

The Board also notes that the Veteran has been assigned a schedular 100 percent evaluation as of September 1, 2010.  Any issue as to entitlement to a TDIU rating on or after September 1, 2010 is rendered moot. See Green v. West, 11 Vet. App. 472 (1998); VA O.G.C. Prec. Op. No. 6-99, 64 Fed. Reg. 52,375 (1999). However, there remains before the Board the issue of entitlement to a TDIU for the period prior to September 1, 2010 and the issue has been listed on the title page accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, the Veteran contends that service connection is warranted for pulmonary hypertension, to include as secondary to service-connected interstitial lung disease. When this issue was initially before the Board in January 2010, a remand was ordered. Specifically, it was instructed that a VA pulmonary examination be arranged with the completion of all indicated tests and studies, including pulmonary function tests and the examiner was requested, in pertinent part, to opine as to whether there was a current diagnosis of pulmonary hypertension. If a current diagnosis was found, the examiner was requested to opine as to whether it was at least as likely as not that the diagnosed disability had its onset during active service or was otherwise related to active service, or whether proximately due to or the result of a service-connected disability, to include lung disease.

Per the Board's January 2010 remand instructions, the Veteran was scheduled for a VA respiratory examination in September 2010. The examiner reviewed the claims file and opined that a "[d]iagnosis of pulmonary hypertension cannot be reliably made without having a right heart catheterization. Veteran has not had a right heart catheterization, so diagnosis of pulmonary hypertension cannot be made." The Board notes that a VA hypertension examination was noted as cancelled by the Medical Administration Service (MAS). Subsequently, the RO requested an additional VA medical opinion by the September 2010 examiner, and the Board notes that this additional request did not pertain to the Veteran's claimed pulmonary hypertension.

Because VA undertook to provide an examination and medical opinion for the claim on appeal, the Board must ensure that the examination report and opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability). In this case, the September 2010 VA examination report is inadequate as the examiner reported that a diagnosis of pulmonary hypertension could not be reliably made without having a right heart catherization; however, VA regulations provide that pulmonary hypertension can be documented by an echocardiogram or cardiac catherization. See 38 C.F.R. § 4.96(d)(ii) (2011). Therefore, the Board finds that an additional VA examination is necessary for completion of all appropriate testing, to include an echocardiogram, to determine whether the Veteran has a current diagnosis of pulmonary hypertension, and if so, whether it is related to service or the Veteran's service-connected interstitial lung disease.

Next, the rating criteria for an evaluation in excess of 60 percent for interstitial lung disease lists, in pertinent part, a diagnosis of pulmonary hypertension. In light of the need for an additional examination and opinion regarding the service connection claim for pulmonary hypertension, the claim for a higher rating for the service-connected disability on appeal prior to September 1, 2010 will be deferred pending the completion of the additional development requested. 

Lastly, VA regulations allow for the assignment of a TDIU rating on a schedular basis when a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2011). If there is only one such disability, that disability must be ratable at 60 percent or more. 38 C.F.R. § 4.16(a) (2011). If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

In this case prior to September 1, 2010, the Veteran was service connected for interstitial lung disease, evaluated at 60 percent, for hiatal hernia with esophagitis, evaluated at 10 percent, and for the following disabilities at noncompensable ratings: left index finger fracture, left wrist fracture, right wrist fracture with posttraumatic arthritis, bilateral hearing loss, scar on the right elbow, and cyst behind the left ear. The Veteran's combined disability rating was 60 percent. See 38 C.F.R. § 4.25, Table I (2011). As a result, the Board finds the Veteran does not meet the threshold for a schedular TDIU rating where two or more service-connected disabilities are present. Nonetheless, VA regulations allow for the assignment of a TDIU rating on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b). 

Pursuant to the September 2010 VA examination, the examiner was requested, in pertinent part, to opine "as to whether it is at least as likely as not that [the Veteran's] service-connected lung disease renders him unable to secure or follow a substantially gainful occupation." After completion of the evaluation and review of the claims file, the examiner opined that "[p]ulmonary interstitial fibrosis caused by asbestosis caused by military service preclud[s] the [V]eteran from any gainful employment which could be performed by a normal person."

The Board finds this September 2010 VA medical opinion raises the question of possible entitlement to an extra-schedular rating for a TDIU based on the Veteran's service-connected interstitial lung disease. Since the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the Veteran or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008); see also Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the case is referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of a TDIU on an extra-schedular basis.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, these matters are REMANDED for the following actions:  

1. Refer the Veteran's claim for a TDIU prior to September 1, 2010, to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating. 38 C.F.R. § 4.16(b) (2011).

2. Obtain any outstanding records of VA treatment from May 2011, the date of the most recent VA outpatient treatment record, to the present. All efforts to obtain such records should be fully documented. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3. Schedule the Veteran for the appropriate VA examination in order to clarify whether the Veteran has a current diagnosis of pulmonary hypertension. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted, to include an echocardiogram.  The examiner must indicate whether or not the Veteran has a current diagnosis of pulmonary hypertension. If a current diagnosis is rendered, the examiner should state an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the currently diagnosed pulmonary hypertension had its origin in service; or is in any way related to the Veteran's active service; or is either proximately due to, or alternatively, permanently aggravated by a service-connected disability, to include service-connected interstitial lung disease.  

The VA examiner must provide a full explanation for all opinions rendered, and include notation of the facts, medical evidence, and/or medical principles used to reach such conclusions. If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why. 

4. Thereafter, the issues on appeal should be readjudicated, to include reconsideration of the Veteran's TDIU claim on an extra-schedular basis. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


